Exhibit 10.34
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is made and entered
into this 20th day of December, 2010, by and between JOAN U. ALLGOOD, your
heirs, executors, successors and administrators (“YOU” or “YOUR” or “YOURSELF”)
and DEVELOPERS DIVERSIFIED REALTY CORPORATION, its predecessors, current and
former subsidiaries, divisions, related entities and affiliates and all of their
current and former Boards, owners, officers, trustees, directors, members,
shareholders, agents, representatives, employees, employee benefit plans,
insurers, attorneys and their successors and assigns(collectively referred to
hereafter as “DDR”). (YOU and DDR are each sometimes referred to herein as a
“Party” or the “Parties”).
     DDR and YOU have agreed that YOUR employment with DDR will terminate on the
Separation Date (as defined below). Pursuant to the terms of the Amended and
Restated Employment Agreement, dated as of December 29, 2008, between YOU and
DDR (the “Employment Agreement”), the termination of YOUR employment with DDR
will be designated a termination without cause (in accordance with Section
5(a)(iii) of the Employment Agreement) and YOU acknowledge that DDR has provided
YOU with ninety-days’ notice or YOU have hereby waived any applicable
ninety-days’ notice requirement under the Employment Agreement. YOU will be
deemed to have resigned from all offices and directorships with DDR as of the
Separation Date, except that, upon DDR’s request and YOUR agreement, YOU may
serve after the Separation Date as a Responsible Manager of EDT Australian
Services Pty. Limited for such period of time as may be requested by DDR.

 



--------------------------------------------------------------------------------



 



     Under the terms of this Agreement, DDR and YOU further agree as follows:
     1. Separation. YOUR employment with DDR will terminate on January 31, 2011
(the “Separation Date”). YOUR final day of employment is the Separation Date,
and any benefits provided to YOU pursuant to YOUR employment with DDR shall
cease as of the Separation Date unless otherwise specifically provided at law or
under this Agreement, or under any other DDR agreement that provides for
benefits to be provided to YOU following termination of YOUR employment.
     2. Terms.
     A. As consideration for this Agreement, YOU shall receive severance pay in
the total gross amount of $1,800,000, assuming the Revocation Period (as defined
in Section 16) has lapsed without YOU revoking this Agreement. Of this amount,
$1,251,000 shall be paid in a single lump-sum cash payment, less applicable
withholding, within three (3) business days following the expiration of the
Revocation Period. The remaining $549,000 shall be paid in a single lump-sum
cash payment, less applicable withholding, on the first business day of the
seventh month after the Separation Date, provided that if YOU die before such
date, such amount shall be paid as soon as administratively possible to your
estate.
     B. YOU shall be entitled to receive a payment of $122,000, which represents
YOUR bonus compensation actually earned by YOU for the 2010 fiscal year in a
lump sum payment, less all applicable deductions, on the same date as it would
have been paid if the Separation Date had not occurred, but in any event not
later than March 15, 2011.

2



--------------------------------------------------------------------------------



 



     C. The Separation Date shall be considered a “qualifying event” for
purposes of triggering YOUR right to continue YOUR group health and dental
benefits pursuant to federal law (commonly referred to as “COBRA”). As such,
YOUR enrollment in DDR’s group health insurance will cease as of January 31,
2011. If YOU properly make your election and timely provide a copy of YOUR
election form to DDR, DDR shall pay for YOUR COBRA benefits for YOU and YOUR
eligible dependents from February 1, 2011 through the earlier of (i) July 31,
2012, or (ii) the day YOU become eligible for substantially equivalent health
insurance benefits through another employer.
     Notwithstanding the immediately preceding paragraph, DDR shall consider,
but not be obligated, to amend its group health insurance plan before August 1,
2012 in a manner to provide coverage for certain former DDR employees for a
period of time beyond July 31, 2012(“Former Employee Coverage”). If DDR elects
to make such an amendment to its group health insurance plan, then DDR shall
include YOU and your spouse as a member of this class being offered Former
Employee Coverage, which you may elect at YOUR option until the earlier of
(i) YOU are employed by another employer, or (ii) such coverage terminates per
its terms. However, DDR makes no representation as to scope or terms of such
coverage, if any, including but not limited to terms, conditions and exclusions,
period of coverage, cost, etc. YOU acknowledge that any such coverage will be at
YOUR sole cost and expense from and after January 31, 2013 and will be available
only until YOU are employed by another employer.

3



--------------------------------------------------------------------------------



 



     If as of August 1, 2012, YOU do not have Former Employee Coverage and YOU
have not become eligible for substantially equivalent health insurance benefits
from another employer, DDR will provide YOU with a monthly cash payment equal to
the monthly amount being contributed by DDR as of July 31, 2012 for the
continuation of benefits for YOU and YOUR spouse under COBRA through the earlier
of (i) January 31, 2013; or (ii) the first day of the month on which YOU become
eligible for substantially equivalent health insurance benefits through another
employer.
     The reimbursements of health and dental expenses under this Section shall
be subject to the provisions that: (i) any reimbursement of eligible health
and/or dental expenses under DDR health and dental benefits coverages will be
paid within 30 days following YOUR written request for such reimbursement,
provided that YOU provide such written notice no later than 60 days before the
last day of the calendar year following the calendar year in which said expenses
were incurred so that DDR can make the reimbursement within the time periods
required by Section 409A of the Internal Revenue Code of 1986, as amended;
(ii) the amount of health and/or dental expenses eligible for reimbursement
during any calendar year will not affect the amount of health and/or dental
expenses eligible for reimbursement during any other calendar year; and
(iii) the right to reimbursement will not be subject to liquidation or exchange
for any other benefit. The health and dental benefits coverage that YOU and YOUR
family will receive through July 31, 2012 will be the same coverage YOU would
have received if you had remained as an active employee on or after the
Separation Date and will be

4



--------------------------------------------------------------------------------



 



provided under the same terms as those applicable to DDR’s active employees, and
thereafter, such coverage will bet as set forth in this Agreement.
     D. The Separation Date shall not be extended as a result of any short- or
long-term disability, and YOU shall not be eligible for any disability benefits
after the Separation Date.
     E. YOU will receive payment for any accrued but unused Paid Time Off
(PTO) days for calendar year 2011 through the Separation Date as soon as
administratively possible following the Separation Date, but in no event more
than 30 days following the Separation Date.
     F. YOU shall have available to you 12 months of outplacement services (or
similar services, e.g. board placement services), which shall be paid directly
by DDR to an executive outplacement firm agreed to by both parties. In order to
participate in this benefit, you must engage the selected outplacement firm
within thirty [30] days following the Separation Date. These services will not
be subject to liquidation or exchange for any other benefit.
     G. DDR will pay the reasonable fees and expenses of counsel, accountants,
or consultants engaged by YOU in an amount not to exceed $15,000 to review this
Agreement and/or to provide advice to YOU in connection with the execution of
and receipt by YOU of payments under this Agreement; provided, however, that:
(i) any reimbursement of eligible expenses will be paid within 30 days following
YOUR written request for such reimbursement, provided that YOU provide such
written notice no later than 60 days before the last day of the calendar year
following the calendar year in which said expenses were

5



--------------------------------------------------------------------------------



 



incurred so that DDR can make the reimbursement within the time periods required
by Section 409A of the Internal Revenue Code of 1986, as amended; (ii) the
amount of expenses eligible for reimbursement during any calendar year will not
affect the amount of expenses eligible for reimbursement during any other
calendar year; and (iii) the right to reimbursement will not be subject to
liquidation or exchange for any other benefit.
     H. YOU acknowledge the sufficiency of the consideration described above for
YOUR promises set forth herein including without limitation the Release detailed
in Section 5 of this Agreement. You further acknowledge that the payments,
benefits and services described in this Section 2 include (i) all amounts to
which YOU would be entitled under the Employment Agreement, subject to YOUR
execution and non-revocation of this Agreement, and (ii) additional payments,
benefits or services substantially in excess of the amounts to which YOU would
be entitled under the Employment Agreement.
     3. Benefit Plans. YOU understand and agree that the applicable provisions
of DDR benefit plans to which YOU are a participant, including but not limited
to DDR’s 401k Plan and Nonqualified Deferred Comp Plan (as defined below), shall
govern all benefits thereunder to which you are entitled. YOU further understand
and agree that the applicable provisions of the DDR plans covering equity and
incentive awards shall govern any equity and incentive awards previously granted
to YOU or to which YOU are entitled. In particular, YOU and DDR acknowledge
that:
     A. YOU were granted 40,000 restricted DDR Common Shares under a 2009
Retention Award Agreement with DDR and applicable DDR benefit plan

6



--------------------------------------------------------------------------------



 



(the “Retention Restricted Shares”), that 10,000 of the Retention Restricted
Shares fully vested on December 31, 2009, that 10,000 of the Retention
Restricted Shares will become fully vested on December 31, 2010, and that 20,000
of the Retention Restricted Shares will be unvested as of the Separation Date.
All unvested Retention Restricted Shares will not be forfeited by YOU as a
result of the Separation Date, but instead all unvested Retention Restricted
Shares will remain outstanding and will continue to vest without any risk of
forfeiture according to the vesting schedule described in the 2009 Retention
Award Agreement and applicable DDR benefit plan, and as set forth on Exhibit E
to this Agreement, which is hereby incorporated into and made part of this
Agreement;
     B. Pursuant to the terms of DDR’s Value Sharing Equity Program (“VSEP”),
YOU may earn and receive, on the date or dates provided for in the VSEP, Award
Shares (as defined in the VSEP, the “VSEP Award Shares”), in accordance with the
provisions of the VSEP through the Separation Date. Under the VSEP, all unvested
VSEP Award Shares earned, held by YOU or that YOU are entitled to receive under
the VSEP through the Separation Date will not be forfeited as a result of the
Separation Date, but instead all unvested VSEP Award Shares will be issued as
provided in the VSEP and/or will remain outstanding and will continue to vest
without risk of forfeiture according to the vesting schedule described in the
VSEP. YOU received 24,375 VSEP Award Shares on July 31, 2010, of which 19,500
remain unvested, and YOU will receive an additional award of VSEP Award Shares
on January 31, 2011, one-fifth of which

7



--------------------------------------------------------------------------------



 



will vest immediately and four-fifths of which will be unvested. YOUR unvested
VSEP Award Shares shall vest as set forth on Exhibit E;
     C. YOU have previously been granted options with respect to DDR Common
Shares as set forth on Exhibit D pursuant to DDR’s equity-based award plans (the
“Stock Options”). YOU shall have 90 days from the Separation Date to exercise
the Stock Options;
     D. YOU have previously been granted restricted DDR Common Shares as set
forth on Exhibit D pursuant to DDR’s equity-based award plans (the “Restricted
Shares”). YOU shall be entitled to receive all Restricted Shares which vest on
or prior to the Separation Date in accordance with the applicable equity-based
award plans and award agreements, as communicated to YOU by DDR;
     E. YOU are entitled to all rights to any amounts deferred pursuant to the
DDR Elective Deferred Compensation Plan (Amended and Restated as of January 1,
2004) (the “Nonqualified Deferred Comp Plan”), including YOUR elective deferrals
and all DDR matching amounts and the right to take distributions in accordance
with the provisions of the Nonqualified Deferred Comp Plan; and
     F. YOU are entitled to all rights to any amounts deferred pursuant to the
DDR 2005 Equity Deferred Compensation Plan (Amended and Restated as of
January 1, 2009) (the “Nonqualified Deferred Equity Plan”), including the right
to take distributions in accordance with the provisions of the Nonqualified

8



--------------------------------------------------------------------------------



 



Deferred Equity Plan. YOU and DDR acknowledge that YOU have no current balance
under the Nonqualified Deferred Equity Plan.
     4. Application of Section 409A. Benefits provided under this Agreement are
intended to be exempt from, or comply with, Section 409A of the Internal Revenue
Code, which is the law that regulates severance pay. This Agreement shall be
construed, administered, and governed in a manner that effects such intent, and
DDR shall not take any action that would be inconsistent with such intent.
Without limiting the foregoing, the payments and benefits provided under this
Agreement may not be deferred, accelerated, extended, paid out or modified in a
manner that would result in the imposition of additional tax under Code
Section 409A. Without intending to limit the generality of the preceding
provisions, YOU and DDR further acknowledge that the payment of $1,251,000
described in Section 2.A. of this Agreement is intended to be exempt from
Section 409A as a short-term deferral and, to that end, have provided for
payment to be made before March 15, 2011. Furthermore, the amount of $549,000
that is scheduled under Section 2.A above for payment in 2011 following the
Separation Date (if YOU timely sign the Release and the Revocation Period
expires without YOU revoking the Release) will be paid as scheduled in 2011
notwithstanding the fact that the Revocation Period will expire in 2010.
Although DDR shall use its best efforts to avoid the imposition of taxation,
interest and penalties under Code Section 409A, the treatment of the benefits
provided under this Agreement under Code Section 409A is not warranted or
guaranteed. DDR shall not be held liable for any taxes, interest, penalties or
other monetary amounts owed by YOU or any other taxpayer under Code Section 409A
as a result of this Agreement.

9



--------------------------------------------------------------------------------



 



     5. Release. In consideration of the payments and benefits set forth above,
to which YOU are not otherwise entitled and the sufficiency of which YOU
acknowledge, YOU agree to release DDR (as defined above)from any and all claims
that have arisen or may arise out of YOUR employment with or separation from
DDR, up to the date of this Agreement, whether now known or unknown, including,
but not limited to, all claims for compensation and fringe benefits; all claims
of wrongful discharge or constructive discharge; all claims of breach of express
or implied contract or promissory estoppel; all claims of breach of public
policy or tort; all claims of defamation or emotional distress; and all other
claims under Ohio or federal law, including without limitation any and all
claims of discrimination, harassment or retaliation arising under the Age
Discrimination in Employment Act of 1967, as amended, or any other law, statute,
code or ordinance or under the common law (“Release”).
     Subject to applicable law, YOU also warrant that YOU have not filed or sued
and will not sue or file any actions against DDR with respect to claims covered
by this Agreement.
     YOU recognize and understand that YOU are giving up the opportunity to
obtain compensation, damages, and other forms of relief for YOURSELF. This
Agreement, however, is not intended to and does not interfere with the right of
any governmental agency to enforce laws or to seek relief that may benefit the
general public, or YOUR right to assist with or participate in that process. By
signing this Agreement, however, YOU waive any right to personally recover
against DDR, and YOU give up the opportunity to obtain compensation, damages or
other forms of relief for YOURSELF other than that provided in this Agreement.
YOU are not, by this Release, waiving any

10



--------------------------------------------------------------------------------



 



rights:(a) to continuing coverage as an insured under DDR’s directors and
officers liability insurance for acts or omissions during the period YOU were
employed by DDR; (b) to indemnification to the extent provided under YOUR
Officer Indemnification Agreement, dated April 3, 2009; (c) to all applicable
insurance and indemnification available to YOU by EDT Retail Management Limited
for acts or omissions during any period that YOU serve as a Responsible Manager
of EDT Australian Services Pty. Ltd., if and to the extent you serve in such
capacity pursuant to the second paragraph of this Agreement; or (d) to the
payments and benefits expressly set forth or referenced in this Agreement; and
this Release does not prohibit YOU and shall not be interpreted as prohibiting
YOU from taking any action to enforce such rights.
     6. Non-Disparagement; Reference. YOU agree that YOU will not, directly or
indirectly, defame, disparage or otherwise attempt to damage, or encourage any
third party to defame, disparage or otherwise attempt to damage, the name or
reputation of DDR, its directors and executive officers (as defined below). YOU
further agree that you will not provide assistance to or consult with, directly
or indirectly, any former, current or future employee of DDR in connection with
any claims or disputes alleged by such employee against DDR, unless otherwise
required by law. DDR agrees that its directors and executive officers (i.e.
Executive Chairman, Chief Executive Officer, all Senior Executive Vice
Presidents, all Executive Vice Presidents, and all Senior Vice Presidents) will
not defame, disparage or otherwise attempt to damage, YOUR name or reputation,
and DDR will not encourage any third party to defame, disparage or otherwise
attempt to damage, YOUR name or reputation. If contacted by a prospective
employer of YOURS, DDR will confirm YOUR dates of employment and YOUR

11



--------------------------------------------------------------------------------



 



positions at DDR. DDR will not disclose compensation information without YOUR
prior written authorization. Upon YOUR request, a positive reference regarding
YOUR service to DDR and YOUR character will be provided in a form mutually
satisfactory to YOU and DDR. All reference requests shall be directed to Human
Resources.
     7. Non-Disclosure. YOU agree that YOU will not, nor will YOU cause any
third party to, divulge the terms of this Agreement (other than the fact that
YOUR employment with DDR has been terminated) to anyone, including, but not
limited to, any present or former employee of DDR, the news media, friends or
acquaintances. Notwithstanding the foregoing, YOU and DDR agree that YOU may
disclose the terms of this Agreement to any governmental taxing authority, YOUR
attorney, YOUR healthcare providers (solely with respect to healthcare coverage
issues) or YOUR accountant (solely for the purposes of tax consultation and/or
preparing an income tax return), YOUR immediate family (defined as current
spouse or significant other, parents, siblings and children), or in response to
any court order. With the exception of any disclosure made by YOU in response to
any court order, YOU shall be responsible for any disclosure forbidden under
this Section which is made by a person or entity to whom YOU are permitted to
make such disclosure under the terms of this Section.
     8. Confidential Information/Trade Secrets. YOU acknowledge that YOU have
had knowledge of and access to information of a confidential or proprietary
nature concerning the business and affairs of DDR, including without limitation,
information relating to DDR’s processes, pricing, plans, financial information,
leasing and development information, or DDR’s agreements with tenants or
suppliers, or listing of names, addresses, or telephone numbers, and other trade
secrets as defined under

12



--------------------------------------------------------------------------------



 



Ohio law, all of which are hereinafter collectively referred to as “Trade
Secrets.” YOU acknowledge the competitive value and confidential nature of the
Trade Secrets, and YOU recognize and agree that the disclosure and/or improper
use of such Trade Secrets will cause serious and irreparable injury to DDR.
Accordingly, YOU hereby further covenant and agree that YOU will not, directly
or indirectly, communicate, disclose or divulge to any person, firm or other
party, or use, for YOUR own benefit or the benefit of others, any Trade Secrets
which YOU may know now or hereafter come to know. Upon execution hereof, YOU
shall deliver to DDR all Trade Secrets and other confidential information,
including any copies, in any format or media, then in YOUR possession or under
YOUR control.
     YOU further acknowledge that the remedy at law for any breach of the
provisions of this Section 8 of the Agreement will be inadequate, that such
breach will cause immediate, irreparable harm to DDR, and therefore, DDR shall
be entitled to immediate injunctive and other equitable relief in addition to
any other remedy it may have hereunder or otherwise.
     9. Application of Employment Agreement. This Agreement, including without
limitation the Release provisions, is being presented in accordance with and
shall be deemed to fully satisfy DDR’s obligations under the Employment
Agreement, including Sections 5 and 6 of the Employment Agreement. YOUR failure
to execute and return this Agreement by December 20, 2010 relieves DDR of any
obligation to make any payments to YOU hereunder or otherwise comply with the
terms of this Agreement, including but not limited to, DDR’s offer to waive YOUR
covenant not to compete in Section 10 below.

13



--------------------------------------------------------------------------------



 



     10. Continuation of Non-Solicitation and Confidentiality Obligations;
Waiver of Covenant not to Compete. YOUR covenants and obligations, as more fully
described in Section 7 of the Employment Agreement, including without limitation
YOUR non-solicitation covenant as provided for in Section 7(b) of the Employment
Agreement, remain in full force and effect; provided, however, that,
notwithstanding anything in this Agreement to the contrary, YOUR compliance with
YOUR covenant not to compete, as provided for in Section 7(a) (i) of the
Employment Agreement, is hereby waived by DDR. Additionally, YOUR obligations
detailed in Section 9(b) of the Employment Agreement remain in full force and
effect, subject to Section 15 below. These obligations shall survive, regardless
of any other breach of this Agreement.
     11. Additional Acknowledgements. YOU acknowledge that the promises referred
to in Section 2 of this Agreement and the waiver by DDR of YOUR covenant not to
compete referred to in Section 10 of this Agreement are solely in exchange for
the promises in this Agreement and are not normally available to DDR’s
employees. YOU further acknowledge that DDR’s agreement to pay and provide the
amounts described in Section 2 of this Agreement and the waiver by DDR of YOUR
covenant not to compete referred to in Section 10 of this Agreement do not
constitute an admission by the DDR Released Parties of liability or of violation
of any applicable law or regulation. DDR states that payment and its waiver of
YOUR covenant not to compete has been provided solely for the purpose of
compromising any and all claims without the cost and burden of litigation and in
light of YOUR service as an employee and the parties’ desire to accomplish a
mutually amicable separation.

14



--------------------------------------------------------------------------------



 



     12. Future Employment. YOU understand and agree that this Agreement
contemplates and memorializes an unequivocal, complete and final dissolution of
YOUR employment relationship with DDR, and that, therefore, YOU have no right to
be reinstated to employment with or rehired by DDR, and that in the future, DDR
shall have no obligation to consider YOU for employment.
     13. Unemployment Compensation. DDR agrees that it will not contest any
claim for unemployment compensation made by YOU. However, DDR will truthfully
respond to any inquiry from the Ohio Unemployment Compensation Review
Commission.
     14. DDR Property. You may retain YOUR current office laptop with
individually licensed copies of Windows 7 and Office 2010, monitor, keyboard,
mouse, dock, power adaptors and printer. YOU may also retain YOUR Blackberry and
cell phone issued to you by DDR, with current numbers (service charges to be at
YOUR expense following the Separation Date). Within five (5) days after the
Separation Date, YOU shall deliver to Human Resources all other property of DDR
in YOUR control or possession, including without limitation, keys, documents,
computer software and hardware, manuals, office equipment, phones and PDAs,
credit cards and files.
     15. Cooperation. YOU agree, upon reasonable notice, to advise and assist
DDR and its counsel in preparing such operational, financial and other reports,
or other filings and documents, as DDR may request, and otherwise cooperate with
DDR and its affiliates with any request for information. YOU also agree to
assist DDR and its counsel in prosecuting or defending against any litigation,
complaints or claims against or involving DDR or its affiliates. Except as
otherwise provided by law, DDR shall pay

15



--------------------------------------------------------------------------------



 



YOUR necessary travel costs and other permitted expenses in the event it
requires YOU to assist it under this Section.
     16. Representations. YOU further represent, warrant and agree that (a) YOU
are legally competent to enter into this Agreement and that YOU do so
voluntarily; (b) YOU have been and are hereby advised by DDR that YOU should
have an attorney of YOUR choice review this Agreement; (c) YOU have been advised
by DDR, and YOU acknowledge that YOU have had at least forty-five (45) days from
receipt of this Agreement to determine whether to sign it and to return it;
(d) YOU have received and reviewed Exhibits A, B, C, D and E to this Agreement;
and (e) YOU have been advised by DDR that this Agreement may be revoked by YOU
within seven (7) days following YOUR signing it (the “Revocation Period”), which
would render it null and void. In order to revoke, YOU understand that YOU must
provide written notice of revocation to DDR. YOUR written notice of the
revocation of this Release shall be delivered by certified or registered mail
(first class postage pre-paid), guaranteed overnight delivery or personal
delivery to the following address: Senior Vice President of Human Resources,
Developers Diversified Realty Corporation, 3300 Enterprise Parkway, Beachwood,
Ohio 44122. This Agreement shall not become enforceable or effective until the
Revocation Period has expired.
     17. Entire Agreement. YOU also acknowledge that YOU have carefully read and
fully understand the terms, considerations, and consequences of this Agreement,
including the Release of any of YOUR potential claims set forth in Section 5 of
this Agreement. YOU further acknowledge that YOU have not relied upon any other
representations or statements, whether written or oral, and that this Agreement
contains

16



--------------------------------------------------------------------------------



 



the entire agreement between YOU and DDR, except as otherwise expressly provided
herein. YOU further acknowledge that the covenants and promises made by YOU in
this Agreement are in consideration of the payment and other promises made
hereunder by DDR, which YOU acknowledge to be sufficient, just and adequate
consideration for YOUR covenants and promises. YOU acknowledge that but for YOUR
execution of this Agreement, YOU would not be entitled to the amounts being paid
to YOU, or on YOUR behalf, hereunder, except for any amounts legally owed under
a DDR benefit plan or as otherwise provided in YOUR Employment Agreement.
     18. Enforceability and Successors. In the event that any provision of this
Agreement is found, by any court or governmental agency, to be unlawful or
unenforceable, YOU and DDR have the right to require both Parties to continue
complying with the remaining provisions of this Agreement or the Agreement as a
whole as may be modified by the court. In the event of a breach of this
Agreement by YOU or DDR, either party may seek equitable or other relief and/or
enforcement in a court of competent jurisdiction in accordance with Section 20
hereof. The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors, legal
representatives, successors and permitted assigns.
     19. Disclaimer. YOU acknowledge that (a) neither this Agreement nor
compliance with its terms shall be construed as an admission by DDR of a
violation of any statutory, contractual, quasi-contractual, common law or other
right of YOURS; and (b) neither this Agreement nor the fact of its delivery to
YOU shall be admissible in any proceeding as evidence of unlawful or improper
conduct by DDR. DDR expressly disclaims any liability to YOU arising out of YOUR
employment, separation of

17



--------------------------------------------------------------------------------



 



employment and otherwise, except for DDR’s obligations (i) as provided in YOUR
Employment Agreement and pursuant to any applicable DDR benefit plan if this
Agreement is not executed or is revoked during the Revocation Period as
expressly permitted herein, or (ii) as provided for herein and pursuant to any
applicable DDR benefit plan if this Agreement is executed and not revoked during
the Revocation Period as expressly permitted herein.
     20. Governing Law. The Parties agree that this Agreement shall be construed
in accordance with Ohio law, that any action brought by any Party hereunder may
be instituted and maintained only in the appropriate court having jurisdiction
over Cuyahoga County, Ohio, and that this Agreement shall be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
any Party.

18



--------------------------------------------------------------------------------



 



                          DEVELOPERS DIVERSIFIED REALTY             CORPORATION
   
 
               
/s/ Joan U. Allgood
 
Joan U. Allgood
      By:
Name:   /s/ Daniel B. Hurwitz
 
Daniel B. Hurwitz    
 
      Title:   Chief Executive Officer    
Date: December 20, 2010
                      Date:   December 20, 2010    

19



--------------------------------------------------------------------------------



 



EXHIBIT A
     Developers Diversified Realty Corporation (“DDR”) has determined to reduce
its workforce due to economic conditions. The decisional unit is comprised of
all employees in the Corporate Transactions and Governance division. In
selecting those individuals in the decisional unit whose employment will be
terminated, DDR utilized the following criteria: DDR would not terminate those
employees it believes are best suited to perform the anticipated work of DDR in
light of the reduced workforce.
     All individuals who are being terminated have been selected for
participation in the separation program. All individuals who are being offered
consideration must sign the Separation Agreement to receive the consideration.
Individuals over 40 years of age may take up to 45 days to decide whether to
sign the Separation Agreement, and may revoke within seven (7) days of signing
it.
     The job titles and dates of birth of all individuals in the decisional unit
selected for termination and participation in the program are set forth in
Exhibit B. The job titles and dates of birth of all individuals in the
decisional unit who were not selected for termination and participation in the
program are set forth in Exhibit C.

20



--------------------------------------------------------------------------------



 



EXHIBIT B

          Job Title   Age  
Executive Assistant
  62    
Executive Vice President of Corporate Transactions and Governance
  58  

21



--------------------------------------------------------------------------------



 



EXHIBIT C

          Job Title   Age
None

22



--------------------------------------------------------------------------------



 



EXHIBIT D
(See attached Optionee Statement)

23



--------------------------------------------------------------------------------



 



EXHIBIT D to JOAN ALLGOOD SEPARATION AGREEMENT
Optionee Statement — Joan Allgood
Developers Diversified Realty Corporation
Exercisable as of 1/31/2011

                                                              Grant   Expiration
          Grant   Options   Option   Options   Options   Unvested Date   Date  
Plan ID   Type   Granted   Price   Outstanding   Exercisable   Options
2/1/1993
    2/1/2003       1992     NQ     50,000     $ 11.00       0       0          
1/17/1994
    1/17/2004       1992     NQ     20,000     $ 14.06       0       0          
3/23/1995
    3/23/2005       1992     NQ     20,000     $ 14.06       0       0          
7/17/1996
    7/17/2006       1992     NQ     110,000     $ 15.38       0       0        
 
11/29/1999
    11/29/2009       1998     ISO     17,857     $ 13.81       0       0        
 
11/29/1999
    11/29/2004       0006     RSA     3,410     $ 13.81       0       0        
 
3/1/2000
    3/1/2005       0006     RSA     4,865     $ 11.56       0       0          
3/1/2000
    3/1/2010       1998     ISO     9,028     $ 11.56       0       0          
3/1/2000
    3/1/2010       1998     NQ     8,829     $ 11.56       0       0          
2/27/2001
    2/27/2011       1998     NQ     7,200     $ 13.33       0       0          
2/27/2001
    2/27/2011       1998     ISO     7,106     $ 13.33       0       0          
2/27/2001
    2/27/2006       0006     RSA     3,961     $ 13.33       0       0          
2/28/2002
    2/28/2007       0006     RSA     5,674     $ 19.90       0       0          
2/28/2002
    2/29/2012       2002     NQ     15,012     $ 19.90       0       0          
2/28/2002
    2/29/2012       2002     ISO     6,854     $ 19.90       0       0          
2/25/2003
    2/25/2013       2002     NQ     14,762     $ 23.00       2,023       2,023  
       
2/25/2003
    2/25/2013       2002     ISO     4,347     $ 23.00       0       0          
2/25/2003
    2/25/2013       2002     RSA     4,993     $ 23.00       4,993       4,993  
       
2/24/2004
    2/24/2014       2002     RSA     4,130     $ 36.32       4,130       4,130  
       
2/24/2004
    2/24/2014       2002     NQ     14,488     $ 36.32       14,488       14,488
         
2/24/2004
    2/24/2014       2002     ISO     2,753     $ 36.32       0       0          
2/24/2005
    2/24/2015       2002     RSA     3,700     $ 41.37       3,700       3,700  
       
2/24/2005
    2/24/2015       2002     NQ     11,332     $ 41.37       11,332       11,332
         
2/24/2005
    2/24/2015       2002     ISO     2,417     $ 41.37       2,417       2,417  
       
2/23/2006
    2/23/2016       2004     RSA     2,400     $ 50.81       2,400       2,400  
       
2/23/2006
    2/23/2016       2004     NQ     4,167     $ 50.81       4,167       4,167  
       
2/23/2006
    2/23/2016       2004     ISO     1,971     $ 50.81       1,971       1,971  
       
2/23/2007
    2/23/2017       2004     NQ     5,757     $ 66.75       5,757       5,757  
       
2/23/2007
    2/23/2017       2004     RSA     2,430     $ 66.75       2,430       2,430  
       
2/21/2008
    2/21/2018       2004     RSA     3,510     $ 37.69       3,510       3,510  
       
2/21/2008
    2/21/2018       2004     NQ     13,074     $ 37.69       13,074       13,074
         
1/12/2009
    1/12/2019       2008     RSA     13,300     $ 6.02       13,300       13,300
         
1/12/2009
    1/12/2019       2008     NQ     40,437     $ 6.02       40,437       40,437
         
7/29/2009
    7/29/2019       2008     RSA     40,000     $ 5.08       40,000       20,000
         
 
                                                        10,000  
 
                                                        10,000  
2/22/2010
    2/22/2020       2008     RSA     13,580     $ 10.11       13,580       2,716
         
 
                                                           
2/22/2010
    2/22/2020       2008     ISO     8,886     $ 10.11       8,886       0      
   

24



--------------------------------------------------------------------------------



 



                                                              Grant   Expiration
          Grant   Options   Option   Options   Options   Unvested Date   Date  
Plan ID   Type   Granted   Price   Outstanding   Exercisable   Options
7/31/2010
    7/31/2020       2008     RSA     24,375     $ 11.35       24,375       4,875
         
 
                                                        4,875  
 
                                                        4,875  
 
                                                        4,875  
 
                                                        4,875  
Optionee Totals
                  526,605                     216,970       157,720       59,250
 

 

NOTE:   In addition to the foregoing, Optionee shall be entitled to the VSEP
shares granted on January 31, 2011 which will vest in 20% increments on 1/31/11,
1/31/12, 1/31/13, 1/31/14 and 1/31/15. The number of shares remains subject to
calculation on or about 1/31/11.

25



--------------------------------------------------------------------------------



 



EXHIBIT E
(See attached Schedule of VSEP and Retention Grant Vesting)

26



--------------------------------------------------------------------------------



 



Exhibit E to Joan Allgood Separation Agreement
Summary of Shares — Joan Allgood
2010 Summary

         
Plan
  Shares  
Retention (Vested Not Deferred) (2)
    10,000  
 
       
 
         
Total
    10,000  
 
       

2011 Summary

         
Plan
  Shares  
Retention (Unvested Not Deferred) (2)
    20,000  
VSEP July 31, 2010 (Unvested Not Deferred) (3)
    19,500  
VSEP January 31, 2011 (est) (Vested Not Deferred) (1) (4)
    3,317  
VSEP January 31, 2011 (est) (Unvested Not Deferred) (1) (4)
    13,268  
 
         
Total
    56,085  

Notes:
1) VSEP January 31, 2011 — based upon an estimated share price of $12.50,
estimated shares outstanding and estimated value created.
2) Retention — 30,000 share balance of Retention Grant will vest as follows:
10,000 on each of 12/31/10, 12/31/11, and 12/31/12
3) VSEP July 31, 2010 — 4,875 Shares will vest annually on each of 7/31/11,
7/31/12, 7/31/13, and 7/31/14
4) VSEP January 31, 2011 — 1/5th of the shares will vest annually on 1/31/12,
1/31/13, 1/31/14, and 1/31/15

27